Exhibit 10.29

 

AMENDMENT NO. 3

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into this 7th day of December, 2004 (the “Effective Date”), by and
between PALMONE, INC., a Delaware corporation (“Borrower”), and SILICON VALLEY
BANK (“Bank”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).

 

RECITALS

 

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of August 28, 2003, as amended by that certain Amendment No. 1 dated as
of January 14, 2004 and that certain Amendment No. 2 dated as of July 28, 2004
(the “Loan Agreement”), pursuant to which the Bank has agreed to extend and make
available to Borrower certain advances of money.

 

B. Borrower wishes to extend the Maturity Date from August 27, 2005 to August
27, 2006.

 

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank has agreed to extend the
Maturity Date and is willing to so amend the Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1. Amendment to Loan Agreement.

 

1.1 Section 5.2 (Collateral). Section 5.2 of the Loan Agreement is amended by
adding the following to the end of the third sentence: “, subject to warranties
and returns made in the ordinary course of business and generally consistent
with historical experience”.

 

1.2 Section 5.4 (No Material Adverse Change in Financial Statements). Section
5.4 of the Loan Agreement is amended by adding the following to the end of the
first sentence: “as of the date of such statements.”

 

1.3 Section 6.2 (Government Compliance). Section 6.2 of the Loan Agreement is
amended by adding the following in the first sentence after “…in which the
failure to so” and before “qualify would reasonably be expected to cause a
material adverse effect….”: “maintain or.”



--------------------------------------------------------------------------------

1.4 Section 6.3 (Financial Statements, Reports, Certificate). Section 6.3 of the
Loan Agreement is amended by substituting the words “expressly threatened in
writing” for the word “threatened” in Section 6.3(a)(iv) and changing the
reference in Section 6.3(a)(iv) to “$5,000,000” to “$10,000,000” and the
reference in Section 6.3(b) to “Ten Million Dollars ($10,000,000)” to “Fifteen
Million Dollars ($15,000,000).”

 

1.5 Section 7.1 (Dispositions). Section 7.1 of the Loan Agreement is amended by
adding the following at the end of the sentence: “or (c) Transfers consisting of
subleases of real estate not necessary for the conduct of Borrower’s business.”

 

1.6 Section 13 (Definitions). Section 13 of the Loan Agreement is amended as
follows:

 

(A) the definition of “Maturity Date” is deleted in its entirety and replaced
with the following: “Maturity Date” is August 27, 2006.

 

(B) in the definition of “Permitted Indebtedness”, before the word “and” at the
end of clause (h), the following clause (i) is inserted and existing clause (i)
is relettered as clause (j), as follows:

 

(i) Performance bonds or other indemnities issued to customers against claims of
infringement by any of Borrower’s products;

 

(C) the reference in clause (g) of the definition of “Permitted Investments” to
“$10,000,000” is amended to read “$20,000,000.”

 

1.9 The Schedule is amended to be in the form attached to this Amendment.

 

2. Borrower’s Representations and Warranties. Borrower represents and warrants
that:

 

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

 

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Bank on the Closing Date remain true, accurate and
complete and have not been amended, supplemented or restated since June 15, 2004
and are and continue to be in full force and effect;

 

2



--------------------------------------------------------------------------------

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower; and

 

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

 

4. Effectiveness. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

 

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.

 

4.2 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the Effective Date.

 

5. Counterparts. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

 

6. Integration. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

 

3



--------------------------------------------------------------------------------

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

 

PALMONE, INC.

a Delaware corporation

   

By:

 

/s/ PHILIPPE MORALI

--------------------------------------------------------------------------------

   

Printed Name:

 

Philippe Morali

   

Title:

 

Interim Chief Financial Officer

BANK:

  SILICON VALLEY BANK    

By:

 

/s/ Kevin Zeidan

--------------------------------------------------------------------------------

   

Printed Name:

 

Kevin Zeidan

   

Title:

 

Vice President

         

 

4